 

EXHIBIT 10.1

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

 

5% CONVERTIBLE PROMISSORY NOTE

 

OF

 

MOJO DATA SOLUTIONS, INC.

 

ISSUANCE DATE: JANUARY 31, 2014

 

TOTAL FACE VALUE OF NOTE: $80,000.00 (USD)

 

THIS PROMISSORY NOTE is a duly authorized Convertible Promissory Note (the
“Note”) of MOJO DATA SOLUTIONS, INC., a corporation duly organized and existing
under the laws of the Commonwealth of Puerto Rico (the “Company,” “MOJO” or the
“Maker”), designated as the Company’s 5% Convertible Promissory Note Due One (1)
Year from the Issuance Date (“Maturity Date”) in the original principal amount
of EIGHTY THOUSAND U.S. DOLLARS AND NO CENTS ($80,000.00) (the “Principal
Amount”).

 

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of MOBILE
DATA SYSTEMS, INC., a corporation duly organized and existing under the laws of
New York, or its registered assigns or successors-in-interest (the “Holder”) the
Principal Amount together with all accrued but unpaid interest thereon on the
Maturity Date, to the extent such Principal Amount and accrued interest has not
been repaid or converted into shares of common stock, par value $0.001 per share
(the “Common Stock”), of the Company, subject to adjustment, in accordance with
the terms hereof.

 

5% $80,000 Convertible Promissory Note -- MOJO’s Initials: __________Page 1

 

 

Interest on the unpaid Principal Amount shall accrue at the rate of Five Percent
(5%) per annum, commencing on the date of issuance of this Note (the “Issuance
Date”) until the same becomes due and payable on the Maturity Date, or such
earlier date upon acceleration or by conversion in accordance with the terms
hereof. Unless otherwise agreed or required by applicable law, payments will be
applied first to any unpaid collection costs, then to unpaid interest and fees
and any remaining amount to principal.

 

This Note may be prepaid without penalty or the written consent from Holder.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day (as defined below), the same shall instead be
due on the next succeeding day which is a Business Day. Any amount prepaid shall
first be applied to accrued and payable interest and then to the outstanding
Principal Amount.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

“Bankruptcy Event” means any of the following events: (a) the Company commences
a case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company thereof; (b) there is
commenced against the Company any such case or proceeding that is not dismissed
within 60 days after commencement; (c) the Company is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company suffers any appointment of any custodian
or the like for it or any substantial part of its property that is not
discharged or stayed within 60 days; (e) the Company makes a general assignment
for the benefit of creditors; (f) the Company fails to pay, or states that it is
unable to pay or is unable to pay, its debts generally as they become due; (g)
the Company calls a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or (h) the Company, by
any act or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the State of New York or the Commonwealth of Puerto
Rico are authorized or required by law or executive order to remain closed.

 

“Change in Control Transaction” will be deemed to exist upon (i) the sale of
all, or substantially, all of the assets of the Corporation or (ii) upon the
termination of Joseph Spiteri as the Chairman of the Board of Directors, Chief
Executive Officer and President of the Company.

 

“Conversion Price” shall mean $0.05, subject to adjustment pursuant to the terms
and conditions hereto.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

5% $80,000 Convertible Promissory Note -- MOJO’s Initials: __________Page 2

 

 

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note and (ii) all accrued but unpaid interest hereunder.

 

“Underlying Shares” means the shares of Common Stock into which the Note is
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof.

 

“USD” or “$” shall mean United States Dollars.

 

The following terms and conditions shall apply to this Note:

 

Article I. Conversion.

 

(a)Conversion Right

 

(i)Subject to the terms hereof and restrictions and limitations contained
herein, the Holder shall have the right, at the Holder’s option, at any time and
from time to time, to convert the outstanding Principal Amount under this Note,
in whole or in part, into a number of shares of Common Stock equal to the
quotient as a result of dividing the Principal Amount by the Conversion Price,
by delivering to the Company, or directly to Company’s Transfer Agent, a fully
executed notice of conversion in the form of conversion notice attached hereto
as Exhibit A (the “Conversion Notice”), which may be transmitted by email.

 

(ii)The date of any Conversion Notice hereunder and any Payment Date shall be
referred to herein as the “Conversion Date.” If the Holder is converting less
than all of the outstanding Principal Amount hereunder pursuant to a Conversion
Notice, the Company shall promptly deliver to the Holder (but no later than five
Business Days after the Conversion Date) a Note for such outstanding Principal
Amount that has not been converted as if this Note has been surrendered to the
Company for partial conversion. The Holder and the Company shall maintain
records showing the outstanding Principal Amount so converted and repaid and the
dates of such conversions or repayments or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon each such conversion or repayment.

 

(iii)The Company will deliver to the Holder (or Holder’s authorized designee)
not later than ten (10) Business Days after the Conversion Date, a certificate
or certificates which certificate(s) representing the number of shares of Common
Stock being acquired upon the conversion of this Note. If in the case of any
conversion hereunder, such certificate or certificates are not delivered to or
as directed by the Holder by the fifth Business Day after the Conversion Date,
the Holder shall be entitled by notice to the Company at any time on or before
its receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Company shall immediately return this Note
tendered for conversion.

 

5% $80,000 Convertible Promissory Note -- MOJO’s Initials: __________Page 3

 

 

(b)Conversion Price Adjustments.

 

(i)Stock Dividends, Splits and Combinations. If the Company or any of its
subsidiaries, at any time while this Note is outstanding (A) shall pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then the Conversion Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding before such event and the denominator of which shall
be the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision or combination. Upon each adjustment
of the Conversion Price pursuant to the provision above, the number of shares of
Common Stock issuable upon conversion of this Note shall be adjusted by
multiplying a number equal to the Conversion Price in effect immediately prior
to such adjustment by the number of shares of Common Stock issuable upon
conversion of this Note immediately prior to such adjustment and dividing the
product so obtained by the adjusted Conversion Price.

 

(ii)Distributions. If the Company or any of its subsidiaries, at any time while
the Note is outstanding, shall distribute to all holders of Common Stock any
indebtedness, assets, cash, rights or warrants to subscribe for or purchase any
security of the Company or any of its subsidiaries, then concurrently with such
distributions to holders of Common Stock, the Company shall distribute to the
Holder the amount of such indebtedness, assets, cash or rights or warrants which
the Holder would have received had the Note been converted into Common Stock at
the Conversion Price immediately prior to the record date for such distribution.

 

(iii)Rounding of Adjustments. All calculations under this Note resulting in a
fraction of a share of Common Stock shall be rounded up to the nearest whole
number.

 

(c)Notice of Certain Events. If:

 

(i)the Company shall declare a dividend (or any other distribution) on its
Common Stock; or     (ii)the Company shall declare a special nonrecurring cash
dividend on or a redemption of its Common Stock; or     (iii)the Company shall
authorize the granting to all holders of the Common Stock rights or warrants to
subscribe for or purchase any shares of capital stock of any class or of any
rights; or

 

5% $80,000 Convertible Promissory Note -- MOJO’s Initials: __________Page 4

 

 

(iv)the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, of any compulsory share
of exchange whereby the Common Stock is converted into other securities, cash or
property; or     (v)the Company shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Company;

 

then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address and email address as it shall appear upon the books
of the Company, on or prior to the date notice to the Company’s stockholders
generally is given, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange.

 

(d)Reservation and Issuance of Underlying Securities. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (including repayments in stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, a sufficient
number of shares of Common Stock as shall be issuable (taking into account the
adjustments pursuant to this Note but without regard to any ownership
limitations contained herein) upon the conversion of this Note. The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully-paid, non-assessable shares of
Common Stock of the Company, free and clear of any and all Encumbrances.

 

(e)Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the conversion of this Note (including repayment in stock) shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder.

 

(f)Cancellation. After all of the Principal Amount (including accrued but unpaid
interest and default payments at any time owed on this Note) have been paid in
full or converted into Common Stock, this Note shall automatically be deemed
canceled and the Holder shall promptly surrender the Note to the Company at the
Company’s principal executive offices.

 

5% $80,000 Convertible Promissory Note -- MOJO’s Initials: __________Page 5

 

 

Article II. Defaults and Remedies.

 

(a)Events of Default. An “Event of Default” is: (i) a default in payment of any
amount due hereunder which default continues for more than two (2) Business Days
after the due date thereof; (ii) a default in the timely issuance of Underlying
Shares upon and in accordance with terms hereof, which default continues for
five Business Days after the Company has received notice informing the Company
that it has failed to issue shares or deliver stock certificates within the
tenth day following the Conversion Date; (iii) any default after any cure period
under, or acceleration prior to maturity of, any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company in excess of
$50,000 or for money borrowed the repayment of which is guaranteed by the
Company in excess of $50,000, whether such indebtedness or guarantee now exists
or shall be created hereafter; (iv) failure to have sufficient number of
authorized and unreserved, but unissued shares of the Company’s Common Stock
available for any said conversion; (v) a Bankruptcy Event or (vi) the
consummation of a Change in Control Transaction

 

(b)Remedies. If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note due and immediately payable. In the event of such acceleration, the
amount due and owing to the Holder shall be 100% of the outstanding Principal
Amount of the Note held by the Holder plus all accrued and unpaid interest,
fees, and liquidated damages, if any.

 

Article III. General.

 

(a)Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses up not exceeding $2,000, including attorneys’ fees and expenses, which
may be incurred by the Holder in successfully enforcing this Note and/or
collecting any amount due under this Note.

 

(b)Savings Clause. In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

 

(c)Amendment. Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

5% $80,000 Convertible Promissory Note -- MOJO’s Initials: __________Page 6

 

 

(d)Assignment, Etc. The Holder may assign or transfer this Note to any
transferee only with the prior written consent of the Company, which may not be
unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder’s affiliates without the consent of the
Company and (ii) upon any Event of Default, the Holder may assign or transfer
this Note without the consent of the Company. The Holder shall notify the
Company of any such assignment or transfer promptly. This Note shall be binding
upon the Company and its successors and shall inure to the benefit of the Holder
and its successors and permitted assigns.

 

(e)No Waiver. No failure on the part of the Holder to exercise, and no delay in
exercising any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power. Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to time.

 

(f)Governing Law; Jurisdiction.

 

(i)Governing Law. THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF PUETO RICO WITHOUT REGARD TO ANY CONFLICTS OF
LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW
OF ANY OTHER JURISDICTION.

 

(ii)Jurisdiction. Any dispute, controversy or claim arising out of or in any way
relating to this Note or the breach, termination or invalidity thereof, shall be
settled in arbitration in accordance with the Arbitration Rules as at present
force of the American Arbitration Association (“AAA”) in Puerto Rico. AAA shall
designate an arbitrator from an approved list of arbitrators following both
parties’ review and deletion of those arbitrators on the approved list having a
conflict of interest with either party. Each party shall pay its own expenses
associated with such arbitration. A demand for arbitration shall be made within
a reasonable time after the claim, dispute or other matter has arisen and in no
event shall such demand be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statutes of limitations. The decision of the
arbitrators shall be rendered within 60 days of submission of any claim or
dispute, shall be in writing and mailed to all the parties included in the
arbitration. The decision of the arbitrator shall be binding upon the parties
and judgment in accordance with that decision. The Company agrees that the
service of process upon it mailed by certified or registered mail (and service
so made shall be deemed complete three days after the same has been posted as
aforesaid) or by personal service shall be deemed in every respect effective
service of process upon it in any such suit or proceeding. Nothing herein shall
affect the Holder’s right to serve process in any other manner permitted by law.
The Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

 

5% $80,000 Convertible Promissory Note -- MOJO’s Initials: __________Page 7

 

 

(g)NO JURY TRIAL. THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED
ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.

 

(h)Replacement Notes. This Note may be exchanged by the Holder at any time and
from time to time for a Note or Notes with different denominations representing
an equal aggregate outstanding Principal Amount, as reasonably requested by the
Holder, upon surrendering the same. No service charge will be made for such
registration or exchange. In the event that Holder notifies the Company that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than that shown on the original Note), shall be issued to
the Holder, provided that the Holder executes and delivers to the Company an
agreement reasonably satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with this Note. If such replacement
occurs, the term “Note” as used herein shall be deemed to refer to any such
replacement Note.

 

(i)Notification: All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice):

 

  If to Company: MOJO Data Solutions, Inc.     2105 Plantation Village    
Dorado, Puerto Rico 00646         with a copy to:

The Magri Law Firm, PLLC

    2642 NE 9th Avenue     Fort Lauderdale, FL 33334     T: (646) 502-5900    
F: (646) 836-9200     pmagri@magrilaw.com     www.magrilaw.com     Attention:
Philip Magri, Esq.         If to Holder: Mobile Data Systems, Inc.     110 Lake
Avenue South, Suite 35     Nesconset, New York 11767

 

5% $80,000 Convertible Promissory Note -- MOJO’s Initials: __________Page 8

 

 

(j)Liquidation. In the event of default, insolvency, dissolution, winding up or
similar event of the Company, this Note shall have priority in liquidation
superior to all other unsecured indebtedness of the Company.

 

(k)Information Rights. The Holder shall be entitled so long as this Note remains
outstanding and, if any portion of this Note is converted into shares of Common
Stock the Company, so long as Holder is a shareholder of the Company, to demand
and receive any information on the affairs of the Company as is available to the
Company’s management, other shareholders and Board of Directors including,
without limitation, to receipt of quarterly and annual financial reports,
reports verbal or written addressed to the Board of Directors, the books and
records of the Company (minute book, share register, etc.), notification of
material events.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE TO FOLLOW]

 

5% $80,000 Convertible Promissory Note -- MOJO’s Initials: __________Page 9

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.

 

  MAKER:         MOJO DATA SOLUTIONS, INC.         By: /s/ JOSEPH SPITERI      
  Name: Joseph Spiteri         Title: Chairman, Chief Executive Officer,
President, Secretary and Treasurer         Date: January 31, 2014

 

5% $80,000 Convertible Promissory Note -- MOJO’s Initials: __________Page 10

 

 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

DATE: ____________________________

 

FROM: ____________________________

 

Re: 5% Convertible Promissory Note due January 31, 2015 (this “Note”) issued by
MOJO Data Solutions, Inc. (the “Company”) to Mobile Data Systems, Inc. (the
“Holder”) on January 31, 2014

 

The undersigned on behalf of the Holder hereby elects to convert
$_______________________ of the aggregate outstanding Principal Amount (as
defined in the Note) indicated below of this Note into shares of Common Stock of
the Company according to the conditions hereof, as of the date written below. If
any shares are to be issued in the name of a person other than undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith. No fee will be charged to the Holder for
any conversion, except for such transfer taxes, if any.

 

Date of Conversion:       Principal Amount Converted:       Interest Amount
Converted:       Conversion Price:       Number of Shares to be Issued:  

 

Holder:

 

            By:           Name:           Title:    

 

5% $80,000 Convertible Promissory Note -- MOJO’s Initials: __________Page 11

 

 